DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or fairly suggest, in claims 1 and 11, where “the strain gauge overlaps the first connection portion of the first voltage line in the bending area in plan view” (as found in claim 1) and where “the second strain gauge overlaps at least one of the first connection portion of the first voltage line or the second connection portion of the second voltage line in plan view in the bending area” (as found in claim 11), in combination with all the remaining limitations in each claim.  Claims 2-10 and 12-20 are allowed based on their dependence from one of claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        08/11/2021